Citation Nr: 1206084	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-28 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial evaluation in excess of 70 percent for residuals of traumatic brain injury (TBI) with cognitive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to June 2002 and from November 2003 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2011, the Veteran and his wife testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  The Veteran also testified at a personal hearing at the RO in January 2009.  Transcripts of both hearings have been associated with the Veteran's claims file. 

Procedural history 

In an April 2008 rating decision, service connection was granted, in part, for PTSD, GERD, and degenerative arthritis, lumbar spine and degenerative arthritis, cervical spine.  Ten percent disability ratings were assigned for each from December 17, 2007.  The Veteran perfected an appeal of the 10 percent disability ratings assigned for each disorder.  

 By rating action in September 2008 the 10 percent evaluation for PTSD was increased to 30 percent from December 17, 2007.  

In a November 2008 rating decision, service connection was granted for residuals of TBI to include headaches, dizziness, and memory impairment.  A 10 percent disability rating was assigned.  

In an April 2009 rating decision, the 10 percent evaluation for residuals of TBI was increased to 70 percent.   In addition separate service connection was granted for post-concussive headaches, residual of TBI and a 30 percent disability rating was assigned.  A 100 percent rating was established for the Veteran's service connected disabilities from October 23, 2008.

The appeals relating to the issues of increased ratings for lumbar and cervical spine disabilities were withdrawn by the Veteran in May 2009 prior to certification of the appeal to the Board.  Therefore, these issues are no longer on appeal and will not be addressed further in this decision. 

The issues of entitlement to initial evaluations in excess of 30 percent for PTSD; and 10 percent for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


FINDING OF FACT

At the hearing in August 2011, the Veteran withdrew his appeal as to the issue of an increased rating for residuals of TBI with a cognitive disorder, currently rated as 70 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of an increased rating for residuals of TBI with a cognitive disorder have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn in record at a hearing, or at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a Veteran or his authorized representative.  38 C.F.R. § 20.204(a). 

In a November 2008 rating decision, the RO granted service connection for residuals of TBI and assigned a 10 percent rating.  The Veteran appealed the initial evaluation assigned.  In an April 2009 rating decision, the 10 percent evaluation for residuals of TBI and including a cognitive disorder was increased to 70 percent.  At his hearing in August 2011, the Veteran withdrew his appeal as to the issue of increased rating for residuals of TBI with a cognitive disorder, rated at 70 percent. As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. §§ 20.202, 20.204(c). Accordingly, the Board does not have jurisdiction to review the appeal as to this issue. 


ORDER

The claim of entitlement to a rating in excess of 70 percent for residuals of TBI with a cognitive disorder is dismissed. 


REMAND

The Board finds that the Veteran should be afforded a VA examination to determine the current nature and severity of all residuals of his PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration. 

As noted in the Introduction, in an April 2008 rating decision, service connection was granted for PTSD evaluated as 10 percent disabling.  By rating action in September 2008 the 10 percent evaluation for PTSD was increased to 30 percent.  

Subsequent to that decision, in November 2008 the RO awarded the Veteran service connection for residuals of TBI to include headaches, dizziness, and memory impairment evaluated as 10 percent disabling from December 17, 2007.  By rating action in April 2009, the 10 percent evaluation for TBI was increased to 70 percent from October 23, 2008.  In addition, separate service connection was granted for post-concussive headaches, residual of TBI and a 30 percent disability rating was assigned from October 23, 2008.  

The Board notes that the Veteran's underwent a VA examination for his PTSD-related symptomatology in January 2008. He underwent a VA examination for his residuals of a TBI in September 2008  At the time of the January 2008 VA PTSD examination, service connection for residuals of a TBI were not in effect, and accordingly, the January 2008 VA examiner did not address whether the reported symptomatology was relatable to his TBI but only addressed his PTSD.  At the time of the September 2008 VA mental disorders examination, the examiner limited his examination to TBI and did not address whether any of the reported symptomatology was relatable to his PTSD.  In a March 2009 VA mental disorders examination, the examiner addressed both TBI and PTSD but did not attempt to distinguish between the symptomatology of each disorder. 

 Review of the January 2008, September 2008, and March 2009 VA examinations reflects that symptomatology reported at these examinations is congruent and, in some cases, identical, to include loss of memory, concentration, cognitive difficulties, fatigue, and irritability and anger.  Indeed, review of Diagnostic Codes 8045 [residuals of a TBI] and 9411 [PTSD] reflect that the criteria are often overlapping.  See 38 C.F.R. §§ 4.124a and 4.130, Diagnostic Codes 8045 and 9411.  Specifically, Note (1) of Diagnostic Code 8045 states that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately valuated under another diagnostic code.  In such cases, only one evaluation should be based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions should be performed.  However, if the manifestations are clearly separable, a separate evaluation for each condition should be assigned. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban supra; see also Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

While the RO obtained VA opinions concerning the Veteran's social and occupational functioning due to his service-connected PTSD and his service-connected residuals of a TBI, there is no instance where a physician, VA or private, has attempted to distinguish whether the Veteran's demonstrated symptomatology is related to his PTSD or his TBI. 

 In light of the Court's holding in Esteban, the overlapping criteria of Diagnostic Codes 8045 and 9411 and the lack of medical evidence differentiating between symptomatology attributable to the Veteran's PTSD and his TBI, the Board finds that a remand is necessary so that appropriate VA examination(s) and opinion(s) may be provided. 

In a December 2007 VA examination the Veteran reported being diagnosed with GERD since 2004.  It did not alter his general body health or weight.  He had heartburn, epigastric pain, scapular pain, nausea, and vomiting.  He had no dysphagia, arm pain, hematemesis, black tarry stool, reflux, or regurgitation.  Symptoms were intermittent lasting up to 3 hours.  Number of attacks over the past year was approximately 100.  Ability to function during flare-ups was limited.  He was taking aciphex.  He has no history of hospitalization or surgery for GERD.  

At an upper GI the veteran swallowed gas granules and barium without difficulty. The lumen of the esophagus was smooth.  There was moderate hiatus hernia; and, unprovoked intraesophageal reflux. The duodenal bulb and sweep were unremarkable.  The impression was marked reflux; no esophageal ulcer or stenosis.  The diagnosis was GERD.

The record shows that the appellant last underwent VA examination in March 2009. At this time, the claims file was not made available.  The medical records were reviewed.  The Veteran reported daily substernal pain.  He had no dysphagia but had chronic reflux.  He was taking one Omeprazole 20 bid; he used no antacids.   .  He initially was evaluated in 2008 with a barium swallow.  There was no history of EGD.  He awoke several times during the night with heartburn.  The Veteran reported no history of hospitalizations, neoplasm, nausea, hematemesis or melena, vomiting, dysphasia, distress, anemia or weight change.  He had heartburn several times daily.  He had a history of regurgitation.  

The examiner noted the Veteran's had been unemployed since September 2008 as he was attending school.  The effects of the GERD on his daily activities were noted to be severe as to feeding.  The effect on chores, exercise, sports, and recreation were moderate.  The effects on shopping and travel were mild, while there were no effects on bathing, dressing, toileting or grooming.   Objectively, the appellant was in no acute distress. 

The Board has determined that additional development is needed prior to the disposition of the Veteran's claim.

VA has a duty to assist claimants in the development of facts pertinent to a claim and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

As noted, the Veteran was last afforded a VA examination in March 2009.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The most recent VA examination is stale. The Board finds that a more recent examination is needed to fairly adjudicate the current nature and severity of his GERD disability.

It also appears that additional records should also be obtained.  A review of the claims file shows that the most recent VA medical records are dated in April 2009. To aid in adjudication, any subsequent VA medical records should be obtained. Bell v. Derwinski, 2 Vet. App. 611(1992).  

Accordingly, the case is REMANDED for the following action: 

1. Obtain and associate with the claims file all available VA medical treatment records for the Veteran from March 2009 to the present from the Omaha, Nebraska VA Health Care System including any treatment records for GERD and for mental health treatment and associate them with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available. 

2.  The Veteran must be scheduled for a VA examination with an appropriate medical professional to address whether the cognitive and/or emotional/behavioral impairment demonstrated by the Veteran is attributable to his service-connected PTSD or his service-connected residuals of a TBI.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Specifically, any noted memory impairment, cognitive difficulties (to include difficulty understanding complex commands, impaired abstract thinking and/or impaired judgment), spatial disorientation and/or disturbance in motivation and mood are related to his service-connected PTSD or his service-connected residuals of a TBI. 

The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's condition in detail.  A complete and clear rationale for all opinions must be provided and a discussion of the facts and principles involved would be of consideration assistance to the Board. 

If any other examination and/or testing are deemed necessary by the VA examiner, such should be undertaken. 

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected GERD.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must provide accurate and fully descriptive assessments of all gastrointestinal symptoms.  Specifically, the examiner should indicate the presence, and if so, frequency and severity, of the following symptoms: epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, hematemesis, melena, material weight loss, anemia or other nutritional insufficiency, or pain in the arm, shoulder, or substernal area.  The examiner should then indicate whether the symptoms, collectively, are productive of considerable or even severe impairment of health.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

4.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011). 

5.  The AMC/RO should then readjudicate the claims in light of all of the evidence of record on the merits.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto. 

Thereafter, after completing any further actions needed, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


